Citation Nr: 9915761	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  96-05 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected left knee disorder, currently evaluated as 30 
percent disabling.

2.  Entitlement to service connection for arthritis of the 
cervical spine.

3.  Entitlement to service connection for a disorder of the 
right hip, claimed as secondary to a service-connected 
disorder of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and from October 1950 to July 1951.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a June 1995 decision by the RO. 


REMAND

On a VA Form 9 ("Appeal to Board of Veterans' Appeals"), 
received at the RO in February 1996, the veteran checked a 
box indicating that he wished to "appear personally at a 
local VA office before the [Board]."  By a letter dated on 
March 19, 1999, the Board sought clarification from the 
veteran as to whether he still desired a hearing before the 
Board.  The Board informed him that if he did not respond to 
the letter within 30 days, the Board would assume that he 
still wanted such a hearing, and would make arrangements to 
have his case remanded for that purpose.  As the 30-day 
period has expired, and no response has been received from 
the veteran, a remand is now required.  38 C.F.R. § 19.9 
(1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  He and his representative 
should be notified of the date and time 
of the hearing in accordance with 
38 C.F.R. § 20.704(b) (1998).

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


